The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to communication regarding application 15/934434 dated 10/12/2020. In applicant’s amendments
Claim 9 is cancelled.	
Claims 1, 13 are amended.
Claims 1-8, 10-11, 13-17 are currently pending and have been rejected as follows.
	
Response to amendments
The 101 rejection in the previous office action is maintained.
The 103 rejection in the previous office action is maintained. Applicant’s amendments necessitated new grounds of rejection.

Response to 101 arguments
Applicant argues the claims are statutory because the component is created based on the information provided by the system and the component cannot be performed in the human mind or with pen and paper.
Applicant’s arguments have been considered but are not persuasive. The claims are directed to generating work schedules using information. The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  The assembly of components does not take it beyond the realm of an abstract idea. Other than reciting processor, memory, storage unit, display unit nothing in the claim element precludes the step from being performed in the human mind or with pen and paper.  The additional elements of processor, memory, storage, units and display units do not impose any meaningful limits on 

	Response to prior art arguments	
Applicant argues the cited references do not disclose the claims as amended.
Applicant’s amendments necessitated new grounds of rejection.
















	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-11, 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more.  Examiner formulates the abstract idea analysis as follows:

Step 1: The claims fall within a statutory category, namely a method, a system.
[Step 1 = Yes, the claim falls within a statutory category]

Step 2A Prong One: The identified limitations in the claims that recite the abstract idea are (in bold):
A work entrustment support system comprising: 
a storage unit in which resource information in which an item of which work can be performed by a work trustee is correlated with the work trustee is stored; a processing unit including a memory in which a program is stored and a processor coupled to the memory, the processor executing the program to: generate work schedules based on design information; store information regarding a priority of each of a plurality of items regarding work in the storage unit; evaluate the resource information stored in the storage unit for each of the work schedules based on the information regarding the priority and a display unit that displays a work trustee according to a rank based on evaluation of the resource information; wherein the work includes assembling of a plurality of parts to create a component, wherein the processor stores information in a storage unit regarding the priority for evaluating an adjacency relationship among the plurality of parts in the assembling the adjacency relationship indicating whether each of the parts is adjacent to one or more other parts wherein the processor further performs evaluation based on the adjacency relationship among the plurality of parts in the assembling in a case where the information regarding thePage 2 of 13Application No. 15/934,434 Attorney Docket No. 109676.PB045USpriority for evaluating the adjacency relationship among the plurality of parts in the assembling is stored in the storage unit, and wherein the component is created by the assembling of the plurality of parts based on the priority for evaluating the adjacency relationship among the plurality of parts.
The abstract idea limitations cover concepts performed in the human mind including observation, evaluation, judgement and opinion.  That is, other than reciting processor, memory, storage unit, display unit nothing in the claim element precludes the step from being performed in the human mind or with pen and paper.  Additionally, the mere nominal recitation of a processor does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.
The dependent claims merely narrow the mental processes abstract idea to such as with dimensions and content. Claim 2 recites dimensions of processing target, claim 3 recites maximum dimensions, claims, 4, 14, 16, 17 recites dimensions, claim 5 recites work content, claims 6, 15 recites priority of work content, claim 7 recites ranking, claim 8 recites work reservation and evaluation, claim 10 recites adjacency and higher evaluation, claim 11 recites CAM, but that is merely using the computer as a tool for the design information. The dependent claims merely narrow the mental processes abstract idea.

Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
A work entrustment support system comprising: 
a storage unit in which resource information in which an item of which work can be performed by a work trustee is correlated with the work trustee is stored; a processing unit including a memory in which a program is stored and a processor coupled to the memory, the processor executing the program to: generate work schedules based on design information; store information regarding a priority of each of a plurality of items regarding work in the storage unit; evaluate the resource information stored in the storage unit for each of the work schedules based on the information regarding the priority and a display unit that displays a work trustee according to a rank based on evaluation of the resource information; wherein the work includes assembling of a plurality of parts to create component, wherein the processor stores information in a storage unit regarding the priority for evaluating an adjacency relationship among the plurality of parts in the assembling the adjacency relationship indicating whether each of the parts is adjacent to one or more other parts and wherein the processor further performs evaluation based on the adjacency relationship among the plurality of parts in the assembling in a case where the information regarding thePage 2 of 13Application No. 15/934,434 Attorney Docket No. 109676.PB045USpriority for evaluating the adjacency relationship among the plurality of parts in the assembling is stored in the storage unit, and wherein the component is created by the assembling of the plurality of parts based on the priority for evaluating the adjacency relationship among the plurality of parts.


[Step 2A = Yes, the claim is directed to the abstract idea]

Step 2B: Claims 1-8, 10, 11, 13-17 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as processor, storage and display units (see original specification paragraphs [0012]-[0015). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.  

	



	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al, US20160217410A1 hereinafter Santos  in view of Bradford, US20040260668A1, hereinafter Bradford in further view of 
Enomoto, US20140118358A1 hereinafter Enomoto:
As per independent claim 1, Santos discloses A work entrustment support system comprising: 
a storage unit in which resource information in which an item of which work can be performed by a work trustee is correlated with the work trustee is stored (Santos [0011] 
a processing unit including a memory in which a program is stored and a processor coupled to the memory, the processor executing the program to (Santos [0007], [0016] “The processor 101 may communicate with the machine-readable storage medium”)
generate work schedules based on […] information (Santos [0031] “Tasks may be assigned to priority based task pools, and the tasks may be selected such that higher priority tasks are assigned in an early iteration of the assignment process.”)
store information regarding a priority of each of a plurality of items regarding work in the storage unit (Santos [0031], [0014], [0021] “Tasks may be assigned to priority based task pools, and the tasks may be selected such that higher priority tasks are assigned in an early iteration of the assignment process.” “the processor 101 may determine a correlation score for a task and worker pair and store it in the storage” “The correlation information may be, for example, a score, priority, or list”)
evaluate the resource information stored in the storage unit for each of the work schedules based on the information regarding the priority (Santos [0014], [0017] “The correlation score may include multiple types of information weighted against each other, such as where a worker preference is weighted as 0.1, worker skills compared to the task is 0.7, and the capacity of the worker compared to the time commitment of the task is 0.2. ” “For example, the worker with the highest correlation score or a correlation score above a threshold may be selected.”)
and a display unit that displays a work trustee according to a rank based on evaluation of the resource information (Santos [0020], [0030] “may include instructions to output information related to the assignment, such as to display, transmit, or store the 
wherein the work includes assembling of a plurality of parts […], wherein the processor stores information in the storage unit regarding the priority for evaluating an adjacency relationship among the plurality of parts in the assembling (Santos [0031], [0014], [0021] “Tasks may be assigned to priority based task pools, and the tasks may be selected such that higher priority tasks are assigned in an early iteration of the assignment process.” “the processor 101 may determine a correlation score for a task and worker pair and store it in the storage” “The correlation information may be, for example, a score, priority, or list”)
the adjacency relationship indicating whether each of the parts is adjacent to one or more other parts and wherein the processor further performs evaluation on the basis of the adjacency relationship among the plurality of parts in the assembling in a case where the information regarding the priority for evaluating the adjacency relationship among the plurality of parts in the assembling is stored in the storage unit, […] based on the priority for evaluating the adjacency relationship among the plurality of parts (Santos [0028], [0014], [0008] “The processor may perform a subsequent Iteration of an assignment method to assign the remaining first worker to a second task and/or to assign the remaining first task time to a second worker.” “the processor 101 may determine a correlation score for a task and worker pair and store it in the storage”)
Santos does not explicitly disclose “on the basis of design information” “assembling of a plurality of parts to create a component” “and wherein the component is created by the assembling of the plurality of parts […]”
[…] design information (Santos [0033] “Work order information in the form of work order tickets is input via a work order entry system 112 at the design time of the engineering work order or later. Work order entry system 112 converts the work order into a series of tasks that need to be performed to complete the work order.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos with these aforementioned teachings of Bradford with the motivation to implement designs (Bradford [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bradford, the results of the combination were predictable (see MPEP 2143 A).
Santos/Bradford does not explicitly disclose “assembling of a plurality of parts to create a component” “and wherein the component is created by the assembling of the plurality of parts […]” as stated in the claim. Enomoto however, in analogous art of assembling plurality of components discloses 
[…] assembling of a plurality of parts to create a component […] and wherein the component is created by the assembling of the plurality of parts […] (Enomoto [0007], [0032], [0041], [0023] “ inertia tensor information of a plurality of components constituting an assembled item is acquired, and a primary inertia axis of the assembled item is calculated from the inertia tensor information. Adjacency relationship information indicating an adjacency relationship between the plurality of components is acquired. Based on the adjacency relationship information of the plurality of components, an assembly sequence such that each of the plurality of components does not interfere with a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Enomoto with the motivation to have an assembled item (Enomoto [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Enomoto, the results of the combination were predictable (see MPEP 2143 A).


Claim 8 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 8, Santos discloses
wherein the resource information stored in the storage unit includes information regarding work reservation in a work trustee, wherein the processor stores information regarding the priority for evaluating the work reservation in the work trustee in the storage unit, and wherein the processor further performs evaluation on the basis of the work reservation in the work trustee in a case where the information regarding the priority for evaluating the work reservation in the work trustee is stored in the storage unit (Santos [0009], [0031], [0014], [0021]  “a task may be assigned to a first worker in a list according to the amount of the task time commitment the first worker is able to fulfill” “Tasks may be assigned to 

Claim 10 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 10, Santos discloses
wherein a plurality of work trustees are stored in the storage unit, and wherein, in a case where the information regarding the priority for evaluating the adjacency relationship among the plurality of parts in the assembling is stored in the storage unit, the processor acquires information regarding the adjacency relationship among the plurality of parts in the assembling, and give higher evaluation to a second work trustee to which parts not adjacent to each other are entrusted among the plurality of work trustees than a first work trustee to which adjacent parts are entrusted among the plurality of work trustees (Santos [0028], [0008] “The processor may perform a subsequent Iteration of an assignment method to assign the remaining first worker to a second task and/or to assign the remaining first task time to a second worker.””The capacity of workers may be compared to the time commitment of the task as part of the correlation score, In addition, there may be a threshold set such that workers available to do less than a standard threshold, such as 20%, or a user defined percentage of a task are not selected despite higher scores related to the capability component.”)

As per independent claim 13, Santos discloses 
A work entrustment support method using a computer including a storage unit in which a program is stored, and resource information in which an item of which work can be performed by a work trustee is correlated with the work trustee is stored (Santos [0011] “The storage 107 may store task information 108, worker information 109, and correlation information 110.”)
a processing unit which executes the program stored in the storage unit, and a display unit, the method comprising (Santos [0010], [0038] “The computing system 100 includes a processor 101, a machine-readable storage medium 102, and a storage” “be displayed on a user interface such that a user may manually make adjustments”)
causing the processing unit to execute the program and thus to perform control of generating work schedules based on […] information (Santos [0031], [0014], [0021] “Tasks may be assigned to priority based task pools, and the tasks may be selected such that higher priority tasks are assigned in an early iteration of the assignment process.” “the processor 101 may determine a correlation score for a task and worker pair and store it in the storage” “The correlation information may be, for example, a score, priority, or list”)
storing information regarding the priority of each of a plurality of items regarding work in the storage unit; evaluating the resource information stored in the storage unit for each of the generated work schedules based on the information regarding the priority stored in the storage unit 
and displaying a work trustee according to an evaluated rank on the display unit (Santos [0020], [0030] “may include instructions to output information related to the assignment, such as to display, transmit, or store the information. ” “the subset of workers are based on a priority, such as where higher performing workers are selected for assignment to a group of higher prioritized tasks.”)
wherein the work includes assembling of a plurality of parts […], wherein the processing unit stores information in the storage unit regarding the priority for evaluating an adjacency relationship among the plurality of parts in the assembling (Santos [0031], [0014], [0021] “Tasks may be assigned to priority based task pools, and the tasks may be selected such that higher priority tasks are assigned in an early iteration of the assignment process.” “the processor 101 may determine a correlation score for a task and worker pair and store it in the storage” “The correlation information may be, for example, a score, priority, or list”)
the adjacency relationship indicating whether each of the parts is adjacent to one or more other parts and wherein the processing unit further performs evaluation on the basis of the adjacency relationship among the plurality of parts in the assembling in a case where the information regarding the priority for evaluating the adjacency relationship among the plurality of parts in the assembling is stored in the storage unit, […] based on the priority for evaluating the adjacency relationship among the plurality of parts (Santos [0028], [0014], [0008] “The processor may perform a subsequent Iteration of an assignment method to assign the remaining first worker to a second task and/or to assign the remaining first task time to a second worker.” “the processor 101 may determine a correlation score for a task and worker pair and store it in the storage”)
“on the basis of design information” “assembling of a plurality of parts to create a component” “and wherein the component is created by the assembling of the plurality of parts […]” as stated in the claim. Bradford however, in analogous art of priority based work order scheduling discloses 
[…] design information (Santos [0033] “Work order information in the form of work order tickets is input via a work order entry system 112 at the design time of the engineering work order or later. Work order entry system 112 converts the work order into a series of tasks that need to be performed to complete the work order.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos with these aforementioned teachings of Bradford with the motivation to implement designs (Bradford [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bradford, the results of the combination were predictable (see MPEP 2143 A).
Santos/Bradford does not explicitly disclose “assembling of a plurality of parts to create a component” “and wherein the component is created by the assembling of the plurality of parts […]” as stated in the claim. Enomoto however, in analogous art of assembling plurality of components discloses 
[…] assembling of a plurality of parts to create a component […] and wherein the component is created by the assembling of the plurality of parts […] (Enomoto [0007], [0032], [0041], [0023] “ inertia tensor information of a plurality of components constituting an assembled item is acquired, and a primary inertia axis of the assembled item is 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Enomoto with the motivation to have an assembled item (Enomoto [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Enomoto, the results of the combination were predictable (see MPEP 2143 A).


Claims 2-7, 14, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Santos/Bradford/Enomoto in view of Ozgul et al, US20140245125A1 hereinafter Ozgul:
Claim 2 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 2, Santos does not explicitly disclose “wherein the work includes processing, and wherein the items regarding the work include dimensions of a processing target object”
wherein the work includes processing, and wherein the items regarding the work include dimensions of a processing target object (Ozgul [0049], [0025], [0003] “Process 320 includes parsing the HTML DOM element style properties and retrieving a dimension (e.g., width) of the selected space for the content display area (322)” “The utility may be used by the publisher and/or publisher's agent for one or more tasks associated with managing the content display areas of a web page and/or the content provided in the content display areas.” “The method includes receiving position data of a plurality of objects comprising the web page.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).

Claim 3 is dependent on claim 2 which is rejected as indicated above. As per dependent claim 3, Santos does not explicitly disclose “wherein the item of which work can be performed by the work trustee in the resource information stored in the storage unit includes the maximum dimension of a processable target object” as stated in the claim. Ozgul however, in analogous art of tasks of processing objects discloses 
wherein the item of which work can be performed by the work trustee in the resource information stored in the storage unit includes the maximum dimension of a processable target object (Ozgul [0049] “calculating the maximum available width and height for the new content slot denoted by the selected content slot (e.g., the content slot selected in step 312 of process 300) and matching the maximum dimension with a plurality of pre-determined content slot dimensions”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).


Claim 4 is dependent on claim 3 which is rejected as indicated above. As per independent claim 4, Santos discloses 
wherein the processor gives higher evaluation to a case where the […] of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger […] of a processing target object than a case where the […] is not larger than the […]of the processing target object (Santos [0022] “a correlation is not considered if one of the individual components does not meet a threshold, such as where a capacity correlation value is below a threshold. For example, an assignment process may disregard some potential task and worker pairs.”)
“where the maximum dimension of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a dimension of a processing target object than a case where the maximum dimension is not larger than the dimension of the processing target object” as stated in the claim (underlined emphasis on aspects not taught). Ozgul however, in analogous art of tasks of processing objects discloses 
maximum dimension […] dimension (Ozgul Claim 3 “comparing the maximum dimension to a plurality of predetermined dimensions”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).


Claim 5 is dependent on claim 4 which is rejected as indicated above. As per dependent claim 5, Santos discloses
wherein the items regarding the work further include the work content for a processing target object, wherein the item of which work can be performed by the work trustee in the resource information stored in the storage unit further includes the work content, and wherein the processor gives higher evaluation to a case where the work content included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit matches the work content for a processing target object than a case where the work content does not match the work content for the processing target object (Santos [0008], [0030], [0033], [0017] “Other factors may be included and weighted within a correlation score, such as whether a security clearance is required or whether a worker prefers a particular type of work environment associated with a task. ” “a subset of workers may be selected for a particular type of task or based on a particular location.” “based on the type of task or other information associated with the task. The correlation information may be weighted factors related to the suitability of the worker to the task. ” “the worker with the highest correlation score or a correlation score above a threshold may be selected.”)


Claim 6 is dependent on claim 5 which is rejected as indicated above. As per independent claim 6, Santos discloses 
wherein the processor stores information indicating that the priority of an item of the work content is higher than the priority of an item of a […] of a processing target object in the storage unit, and wherein the processor gives higher evaluation to a case where the work content included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit matches the work content for a processing target object than a case where the […] of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a […] the processing target object. (Santos [0022] “a correlation is not considered if one of the individual components does not meet a 
Santos does not explicitly disclose “priority of an item of a dimension […] maximum dimension of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a dimension of the processing target object” as stated in the claim (underlined emphasis on aspects not taught). Ozgul however, in analogous art of tasks of processing objects discloses 
maximum dimension […] dimension (Ozgul Claim 3 “comparing the maximum dimension to a plurality of predetermined dimensions”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).

Claim 7 is dependent on claim 6 which is rejected as indicated above. As per dependent claim 7, Santos discloses
wherein a plurality of work trustees are stored in the storage unit, and wherein the display unit displays the plurality of work trustees according to ranks based on evaluation in the processor (Santos [0020], [0030] “may include instructions to output information related to the assignment, such as to display, transmit, or store the information. ” “the subset of 

Claim 14 is dependent on claim 13 which is rejected as indicated above. As per independent claim 14, Santos discloses 
wherein the work includes processing, wherein the items regarding the work include […] of a processing target object, wherein the item of which work can be performed by the work trustee in the resource information stored in the storage unit includes the […] of a processable target object, and wherein the processing unit executes the program so as to give higher evaluation to a case where the […] of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a […] of a processing target object than a case where the […] is not larger than the […] of the processing target object.  
 (Santos [0022] “a correlation is not considered if one of the individual components does not meet a threshold, such as where a capacity correlation value is below a threshold. For example, an assignment process may disregard some potential task and worker pairs.”)
Santos does not explicitly disclose “wherein the work includes processing, wherein the items regarding the work include dimensions of a processing target object, wherein the item of which work can be performed by the work trustee in the resource information stored in the storage unit includes the maximum dimension of a processable target object, and wherein the processing unit executes the program so as to give higher evaluation to a case where the maximum dimension of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a dimension of a processing target object than a case where the maximum dimension is not larger than the dimension of the processing target object ” as stated in the claim (underlined emphasis on aspects not taught). Ozgul however, in analogous art of tasks of processing objects discloses 
maximum dimension […] dimension (Ozgul Claim 3 “comparing the maximum dimension to a plurality of predetermined dimensions”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).

Claim 15 is dependent on claim 14 which is rejected as indicated above. As per independent claim 15, Santos discloses 
wherein the items regarding the work include the work content for a processing target object, wherein the item of which work can be performed by the work trustee in the resource information stored in the storage unit further includes the work content, and wherein the processing unit executes the program so as to store information indicating that the priority of an item of the work content is higher than the priority of an item of a […] of a processing target object in the storage unit, and to give higher evaluation to a case where the work content included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit matches the work content for a processing target object than a case where the […] of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a […] of the processing target object.   (Santos [0030], [0033], [0017] “a subset of workers may be selected for a particular type of task or based on a particular location.” “based on the type of task or other information associated with the task. The correlation information may be weighted factors related to the suitability of the worker to the task. ” “the worker with the highest correlation score or a correlation score above a threshold may be selected.”)
Santos does not explicitly disclose “[…] a dimension of a processing target object […] the maximum dimension of the processable target object included in the item of which work can be performed by the work trustee in the resource information stored in the storage unit is larger than a dimension of the processing target object. ” as stated in the claim (underlined emphasis on aspects not taught). Ozgul however, in analogous art of tasks of processing objects discloses 
maximum dimension […] dimension (Ozgul Claim 3 “comparing the maximum dimension to a plurality of predetermined dimensions”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).

Claim 16 is dependent on claim 1 which is rejected as indicated above. As per dependent claim 16, Santos does not explicitly disclose “wherein the design information includes position information and size information for each of the plurality of parts” as stated in the claim. Ozgul however, in analogous art of tasks of processing objects discloses 
wherein the design information includes position information and size information for each of the plurality of parts (Ozgul [0002], [0005], [0014] “Publishers consider the size, color scheme, positioning, and other style attributes of the elements on a web page to create visually appealing web pages” “The operations include receiving position data of a plurality of objects comprising the web page.” “The content slot and/or the content provided to the content slot may have varying display sizes (e.g., on a web site), file sizes”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).


Claim 17 is dependent on claim 13 which is rejected as indicated above. As per dependent claim 17, Santos does not explicitly disclose “wherein the design information includes position information and size information for each of the plurality of parts” as stated in the claim. Ozgul however, in analogous art of tasks of processing objects discloses 
wherein the design information includes position information and size information for each of the plurality of parts (Ozgul [0002], [0005], [0014] “Publishers consider the size, color scheme, positioning, and other style attributes of the elements on a web page to create visually appealing web pages” “The operations include receiving position data of a plurality of objects comprising the web page.” “The content slot and/or the content provided to the content slot may have varying display sizes (e.g., on a web site), file sizes”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos/Bradford with these aforementioned teachings of Ozgul with the motivation to implement designs (Ozgul [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ozgul, the results of the combination were predictable (see MPEP 2143 A).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Santos/Bradford/Enomoto in view of Bachman et al, US20030217054A1 hereinafter Bachman:
Claim 11 is dependent on claim 1 which is rejected as indicated above. As per independent claim 11, Santos discloses 
a communication unit that performs communication with a control unit of a facility, wherein a plurality of work trustees are stored in the storage unit, wherein the work includes processing, wherein the processor generates […] information on the basis of […] information, wherein the processor selects a work trustee corresponding to resource information given the highest evaluation from among the plurality of work trustees, and wherein the communication unit […] generated by the processor to the work trustee selected by the processor, and controls processing in the facility (Santos [0011], [0020], [0030], [0014], [0017]  “The storage 107 may store task information 108, worker information 109, and correlation information 110.” “may include instructions to output information related to the assignment, such as to display, transmit, or store the information. ” “the subset of workers are based on a priority, such as where higher performing workers are selected for assignment to a group of higher prioritized tasks.” “The correlation score may include multiple types of information weighted against each other, such as where a worker preference is weighted as 0.1, worker skills compared to the task is 0.7, and the capacity of the worker compared to the time commitment of the task is 0.2. ” “For example, the worker with the highest correlation score or a correlation score above a threshold may be selected. ”)
Santos does not explicitly disclose “ design information […] generates CAM information on the basis of design information, wherein the rank value computation unit selects a work trustee corresponding to resource information given the highest evaluation from among the plurality of work trustees, and wherein the communication unit transmits the CAM information […]” as stated in the claim (underlined emphasis on aspects not taught). Bradford however, in analogous art of priority based work order scheduling discloses 
[…] design information (Santos [0033] “Work order information in the form of work order tickets is input via a work order entry system 112 at the design time of the engineering 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Stantos with these aforementioned teachings of Bradford with the motivation to implement designs (Bradford [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bradford, the results of the combination were predictable (see MPEP 2143 A).
Santos/Bradford does not explicitly disclose “ […] generates CAM information on the basis of design information, wherein the rank value computation unit selects a work trustee corresponding to resource information given the highest evaluation from among the plurality of work trustees, and wherein the communication unit transmits the CAM information […]” as stated in the claim (underlined emphasis on aspects not taught). Bachman however, in analogous art of workflow definition and processing discloses 
[…] transmits the CAM information (Bachman [0005], [0013] “those who own or run process control, environmental control, computer aided manufacturing, and other industrial and non-industrial applications, may wish to distribute data among different areas of the plant floor and/or within the enterprise as a whole, ””accept and process factory-floor or other process control, environmental control, computer aided manufacturing, and other industrial and non-industrial application data”)

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Bachman the results of the combination were predictable (see MPEP 2143 A).










	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKOSUA KYEREME-TUAH/               Primary Examiner, Art Unit 3623                                                                                                                                                                                         

	March 13, 2021